Title: To Thomas Jefferson from Elbridge Gerry, 15 March 1804
From: Gerry, Elbridge
To: Jefferson, Thomas


          
            Dear Sir 
            Cambridge 15th March 1804
          
          I am this day honored by your letter of the 3d, & “as the unbounded calumnies of the federal party have obliged you to throw yourself on the verdict of your country, for trial,” the United States are under infinite obligations to them, for this their conduct; as it will secure to the republican cause, the only candidate, in whom the public could cordially unite; & in regard to yourself, will have an effect the reverse of what they intended, by adding to the high lustre of your character.—your services therefore, as they have been, must continue to be all important to your country: & the with-holding them at this time, might have proved it’s ruin.
          Our cases are widely different. you will march, Sir, in triumph to private life, for your ease; I must be active in it, for the benefit of a numerous & charming young family.
          I have addressed to the Secretary of the Treasury by this conveyance, a letter on the public demand against my brother; in which I am deeply involved. to this subject, I have flattered myself, you will yield a moment’s attention. the source of this misfortune, has been his unpardonable indiscretion, in keeping a secret from me, as well as from the administration of the Treasury the true state of his case. and altho the result has proved, that it was impossible to continue him in office; yet, the extreme unreasonableness of his establishment, under the former administrations, from whatever cause it may have happened, is a real greivance, & if not redressed, must consign him and his family to compleat ruin, & operate very injuriously & unjustly, as I conceive, against me. but having an unbounded confidence in the justice of Government, I will not indulge anxiety for the worst.
          The elevation to which you have raised your country, & which is almost inconceivable, will, I sincerely hope, flash conviction in the faces of your political adversaries, & oblige them to acknowledge their errors.
          
          accept, dear Sir, my unfeigned attachment & wishes for your happiness, & my highest esteem & respect—
          
            E Gerry 
          
        